DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
If applicable, The Office would like to remind Applicant of the time limits set forth under 37 CFR 1.97.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,261,673. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the pending application are essentially the same as claims 1-25 of the patent and any differences are minor. Any differences that may exist cause the patented claims to be narrower than the pending claims, and therefore the patented claims fully encompass the pending claims and are obviously directed to the same invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "closely" in claims 1, 4-6, 11, 13, 14-15, 18, 20 is a relative term which renders the claim indefinite.  The term "closely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "substantially" in claims 2, 9, 17 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The Office suggest removing the term substantially from the claims or amending the specification to include language similar to: “As used herein, "about", "approximately," "substantially," and "significantly" will be understood by persons of ordinary skill in the art and will vary to some extent on the context in which they are used. If there are uses of the term which are not clear to persons of ordinary skill in the art given the context in which it is used, "about" and "approximately" will mean plus or minus 10% of the particular term and "substantially" and "significantly" will mean plus or minus 10% of the particular term.”
Claims 4-7, 9, 19-20 recite the limitation "collar" or “said at least one collar” in the claims.  There is insufficient antecedent basis for this limitation in the claim.
The claims include reference to: an upper molded collar, a lower molded collar, and at least one collar. 
It is unclear what structural element or elements the “at least one collar” refers to as, for example in claim 4, it is the only collar introduced and is referenced as “said at least one collar”. However, in other claims, such as claim 5, “said at least one collar” appears to be a distinct third collar between the upper or lower collars. The Office notes that claim 10 appears to introduce the third collar and incorporating dependent claim 10 into claim 1 would overcome all 112(b) rejections related to “said at least one collar”. Additionally, amending claim 1 to introduce, and dependent claims to reference, “said at least one collar” as “an intermediate collar”, similar to claim 18, would also overcome the 112(b) rejections related to “said at least one collar”.
Claims 19-20, depend from claim 18, include the limitation “said at least one collar”. Claim 18 includes limitations related to “an upper molded collar”, “a lower molded collar” and “an intermediate collar”. It is unclear what collar is being referenced in claims 19-20, or if an additional fourth collar is being introduced. 
Claim 7, depends from claim 1, recites the limitation "a production tubing" in the claim. It is unclear if “a production tubing” refers to the same production tubing recited in claim 1 or a different production tubing. 
Claims 8 & 16 include limitations related to intended use and design. These limitations make determining the specific structure of the device impossible as the structure and frequency of components would depend on operation characteristics set by the operator. For example, a hypothetical pumping system with 10 stabilizers may be enough to prevent buckling when operated in a particular well and with a particular force but 30 stabilizers may be needed to prevent buckling in the same well operated with higher pumping forces. By changing the operating force, and not the structure, the hypothetical pumping system may or may not infringe on the claims. 
Claims 2-10, 12-17, 19-20 are rejected based on dependency from a rejected claim.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7-8, 11, 16-17 is/are, as best understood, rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tripplehorn (US 3083772).

Regarding claim 1, Tripplehorn teaches:
A stabilizer and a sucker rod for use within production tubing, said stabilizer and sucker rod comprising:
a molded solid body (Tripplehorn comprising at least one of 1, 2) formed of polymeric materials (Tripplehorn 2:4-12) which defines said stabilizer; 
said molded solid body having a vane (Tripplehorn comprising at least one of 1, 2) formed with a helically shaped profile (Tripplehorn comprising at least one of 1, 2) which continuously extends around a longitudinal axis of said sucker rod, 
wherein said helically shaped profile of said vane angularly extends (Tripplehorn Figs. 1-3) fully around said sucker rod;
said vane configured such that said helically shaped profile of said vane has a pitch (Tripplehorn see at least Figs. 4-5) which extends with a length (Tripplehorn Figs. 1-3) disposed parallel to said longitudinal axis, with at least one wrap of said vane extending fully around said sucker rod, and 
said length of said pitch configured such that an outer surface of said vane engages (Tripplehorn 1:14-40) said production tubing and prevents an adjacent section of said sucker rod from contacting said production tubing;
wherein a cross section (Tripplehorn see at least Figs. 4-5) of said vane which extends transverse to said longitudinal axis has a radial length extending between said outer surface said vane and said exterior surface of said sucker rod, and a thickness (Tripplehorn see at least Figs. 4-5) which extends transverse to said radial length;
said molded solid body wherein an interior surface (Tripplehorn see at least Figs. 1-5) of said vane is sized for closely fitting about an exterior of said sucker rod for retaining said vane in fixed position (Tripplehorn 1) relative to said sucker rod.

Regarding claim 2, Tripplehorn teaches:
The stabilizer and the sucker rod according to Claim 1, wherein said thickness of said vane is substantially the same (Tripplehorn see at least Figs. 4-5) as the exterior diameter of said sucker rod.

Regarding claim 4, Tripplehorn teaches:
The stabilizer and the sucker rod according to Claim 1, wherein interior surfaces of said vane and said at least one collar are sized for closely fitting about an exterior of said sucker rod with an interference fit (Tripplehorn 1c, 4:19-20) which retains said vane and said at least one collar in fixed position relative to said sucker rod.

Regarding claim 7, Tripplehorn teaches:
The stabilizer and the sucker rod according to Claim 1, wherein said vane and said at least one collar are formed of a solid polymeric material (Tripplehorn 2:4-12), over-molded onto said sucker rod, and an exterior periphery of said vane defines a wear surface (Tripplehorn 1:14-40) for engaging an interior wall of a production tubing.
“When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  See MPEP 2112.01 & 2113. 

Regarding claim 8, Tripplehorn teaches:
The stabilizer and the sucker rod according to Claim 1, wherein said helical pitch (Tripplehorn Figs. 1-5) is computed to allow for constant reinforcement of the sucker rod, whereas reinforcement of sucker rods in are string are provided by use of multiple stabilizers (Tripplehorn Figs. 1-3) in a frequency which is greater than the buckling tendency and capability of said sucker rod in a particular rod-pumping application.
“When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  See MPEP 2112.01.

Regarding claim 11, Tripplehorn teaches:
A stabilizer and a sucker rod for use within production tubing, said stabilizer and sucker rod comprising:
a molded solid body (Tripplehorn comprising at least one of 1, 2) formed of polymeric materials (Tripplehorn 2:4-12) which defines said stabilizer; 
said molded solid body having a vane (Tripplehorn comprising at least one of 1, 2) formed with a helically shaped profile (Tripplehorn comprising at least one of 1, 2) which continuously extends around a longitudinal axis of said vane, wherein said helically shaped profile of said vane angularly extends (Tripplehorn Figs. 1-3) fully around said sucker rod, with said longitudinal axis of said vane disposed coaxial (Tripplehorn Figs. 1-3) with a sucker rod longitudinal axis;
said vane configured such that said helically shaped profile of said vane has a pitch which extends with a length disposed parallel to said longitudinal axis, with at least one wrap of said vane extending fully around said sucker rod, and said length of said pitch configured such that an outer surface of said vane engages (Tripplehorn 1:14-40) said production tubing and prevents an adjacent section of said sucker rod from contacting said production tubing;
wherein a cross section (Tripplehorn see at least Figs. 4-5) of said vane which is disposed perpendicular to said longitudinal axis has a radial length extending between said outer surface said vane and said exterior surface of said sucker rod, and a thickness (Tripplehorn see at least Figs. 4-5) which extends perpendicular to said radial length; 
and said molded solid body further including at least one collar (Tripplehorn 1e/2e) disposed in continuous relation to said vane, wherein interior surfaces of said vane and said at least one collar are sized for closely fitting (Tripplehorn 1c, 4:19-20) about an exterior of said sucker rod for retaining said vane and said at least one collar in fixed position (Tripplehorn 1) relative to said sucker rod.

Regarding claim 16, Tripplehorn teaches:
The stabilizer for a sucker rod according to Claim 11, wherein said helical pitch (Tripplehorn Figs. 1-5) is computed to allow for constant reinforcement of the sucker rod, whereas reinforcement of sucker rods in are string are provided by use of multiple stabilizers in a frequency (Tripplehorn Figs. 1-3) which is greater than the buckling tendency and capability of said sucker rod in a particular rod-pumping application.
“When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  See MPEP 2112.01

Regarding claim 17, Tripplehorn teaches:
The stabilizer for a sucker rod according to Claim 11, further comprising said vane having a cross-section which is substantially rectangular in shape (Tripplehorn Figs. 4-5), with arcuately shaped inward and outward end, and said thickness of said vane is substantially the same (Tripplehorn see at least Figs. 4-5) as the exterior diameter of said sucker rod.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3, 12 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Tripplehorn in view of Morris (US 3560060).

Regarding claim 3, Tripplehorn teaches:
The stabilizer and the sucker rod according to Claim 1, but does not expressly state: wherein said molded solid body of said stabilizer is secured in fixed position relative to said sucker rod with an adhesive applied between said exterior surface of said sucker rod and said interior surface of said vane.
Morris teaches:
A sucker rod (Morris 4) and stabilizer (Morris comprising at least 11) wherein the stabilizer is secured in fixed position relative to said sucker rod with an adhesive (Morris 2:50-53) applied between said exterior surface of said sucker rod and said interior surface of said stabilizer.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the stabilizer and sucker rod of Tripplehorn to include using an old and well known method of securing components together with an adhesive as taught by Morris in order to allow the operator to customize the tool, including the structural connections of the components of the tool, to suit the specific downhole environment where the tool is to be used, including at least expected debris type, dog leg, pH, and temperature. 

Regarding claim 12, Tripplehorn teaches:
The stabilizer and the sucker rod according to Claim 11, but does not expressly state: wherein said molded solid body of said stabilizer is secured in fixed position relative to said sucker rod with an adhesive applied between said exterior surface of said sucker rod and said interior surface of said vane and said at least one collar.
Morris teaches:
A sucker rod (Morris 4) and stabilizer (Morris comprising at least 11) wherein the stabilizer is secured in fixed position relative to said sucker rod with an adhesive (Morris 2:50-53) applied between said exterior surface of said sucker rod and said interior surface of said stabilizer.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the stabilizer and sucker rod of Tripplehorn to include using an old and well known method of securing components together with an adhesive as taught by Morris in order to allow the operator to customize the tool, including the structural connections of the components of the tool, to suit the specific downhole environment where the tool is to be used, including at least expected debris type, dog leg, pH, and temperature. 

Prior Art
The following prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Tripplehorn (US 2870845) teaches a molded spiral stabilizer for a sucker rod. 
Pourchot (US 3329212) teaches a helical scraper and sucker rod guide. 

Conclusion
This is a continuation of applicant's earlier Application No. 16/875988. All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674